           Case 1:21-cv-06481-ER Document 13 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION
1974, AFFILIATED WITH INTERNATIONAL
UNION OF ALLIED PAINTERS AND
ALLIED TRADES, AFL-CIO and TRUSTEES                                    ORDER
OF THE DRYWALL TAPERS AND
POINTERS LOCAL UNION NO. 1974                                         21 Civ. 6481 (ER)
BENEFIT FUNDS,
                       Petitioners,

             v.

MAGNITUDE DRYWALL TAPING a/k/a
MAGNITUDE DRYWALL FINISHERS
CORP.,

                             Respondent.



RAMOS, D.J.

        On July 30, 2021, Petitioners brought the instant petition to confirm their arbitration

award. Doc. 1. Petitioners served Respondent on August 3, 2021. Doc. 7. Respondent has not

appeared in this action to date. On September 9, 2021, Petitioners moved for summary

judgment. Docs. 8-12. The briefing schedule for Petitioners’ motion for summary judgment is

set as follows: Respondent’s opposition, if any, is due October 8, 2021; Petitioners’ reply is due

October 22, 2021.

        Petitioners are directed to serve a copy of this Order on Respondent by September 13,

2021.


        It is SO ORDERED.

Dated: September 10, 2021
       New York, New York                                  _______________________
                                                             Edgardo Ramos, U.S.D.J.
